Case: 3:19-cv-00353-WHR-SLO Doc #: 26 Filed: 03/31/21 Page: 1 of 2 PAGEID #: 301




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 STEPHANIE RUSSELL,                      :
              Plaintiff,
        v.                                    Case No. 3:19-cv-353
                                         :
 SECRETARY OF THE AIR                         JUDGE WALTER H. RICE
 FORCE,
                                         :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC #18) AND
       SUSTAINING IN PART AND OVERRULING IN PART DEFENDANT’S
       PARTIAL MOTION TO DISMISS (DOC. #12) AND OVERRULING
       PLAINTIFF’S MOTION TO EXTEND TIME AS MOOT (DOC. #7)




      Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Sharon L. Ovington in her Report and Recommendations, as

well as upon a thorough de novo review of this Court’s file and the applicable law,

the Court adopts said judicial filing, Doc. #18. Although the parties were notified

of their right to file objections to the Report and Recommendations, and of the

consequences of failing to do so, no objections were filed within the time allotted.

The Court sustains Defendant’s Partial Motion to Dismiss, Doc. #12, dismissing

Plaintiff’s Title VII claim based on the alleged racially discriminatory verbal

counseling that occurred before or after November 2014 and overruling the
Case: 3:19-cv-00353-WHR-SLO Doc #: 26 Filed: 03/31/21 Page: 2 of 2 PAGEID #: 302




the remainder of said motion. Plaintiff’s Motion to Extend Time, Doc. #14, is

overruled as moot.




                                                               (tp - per Judge Rice authorization after his
Date: March 31, 2021                                           review)

                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE




                                         2
